United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-186
Issued: May 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2011 appellant filed a timely appeal from the October 5, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs’ (OWCP), which denied
reconsideration. As more than 180 days has elapsed between OWCP’s issuance of its
December 22, 2010 merit decision and the filing of the appeal on November 2, 2011 pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board only has jurisdiction to review the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s August 11, 2011 reconsideration
request pursuant to 5 U.S.C. § 8128(a) of FECA.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 14, 2000 appellant, a 49-year-old mail handler, filed an occupational
disease claim alleging that he sustained bilateral cubital tunnel syndrome as a result of repetitive
activity in his light-duty federal job. In the prior appeal,2 the Board found that he did not meet
his burden of proof. The medical evidence noted a possible cubital tunnel syndrome diagnosis
but did not support causal relationship with employment. The medical evidence showed a
diagnosis of lateral and medial epicondylitis but provided no rationalized opinion on causal
relationship. The medical evidence did not provide a complete history of appellant’s
employment activities. The Board affirmed the denial of his injury claim.
OWCP reviewed the merits of appellant’s case on December 22, 2010 and denied
modification of its prior denial. It found that appellant’s physician did not show knowledge of
his work duties. Further, appellant’s physician’s did not provide a firm diagnosis of cubital
tunnel syndrome, nor did they explain the relationship between any such condition and the
implicated work factors.
On August 11, 2011 appellant requested reconsideration. He argued that his bilateral
cubital tunnel syndrome was caused by performing the duties of a mail handler on the truck
terminal from May until June 2, 1997. Appellant submitted a May 20, 1997 routing slip
releasing him from temporary limited duty effective May 8, 1997 to his regular job assignment.
He submitted the position description describing the duties and responsibilities of a mail handler.
Appellant also submitted a September 16, 1997 functional capacity evaluation cover sheet
showing a diagnosis of bilateral carpal tunnel syndrome and providing a description of mail
handler duties.
In a decision dated October 5, 2011, OWCP denied appellant’s reconsideration request
without reviewing the merits of his case. It found that his letter, the functional capacity
evaluation coversheet and the copy of his position description failed to provide evidence of a
diagnosed medical condition arising out of his job duties.
On appeal, appellant argues the merits of his case, including how he was released to his
regular job assignment when he was, in fact, released to work with restrictions that would
gradually ease. He states that his cubital tunnel syndrome was a result of performing the duties
of a mail handler after being released from limited duty and placed back on his regular job.
Appellant addresses medical evidence discussed in the Board’s prior decision.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.3 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
2

Docket No. 08-1832 (issued January 21, 2009). The facts of this case, as set out in the Board’s prior decision,
are hereby incorporated by reference.
3

5 U.S.C. § 8128(a).

2

decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.4
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.5 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
Appellant timely sent his August 11, 2011 reconsideration request within one year of
OWCP’s December 22, 2010 merit decision denying his injury claim. The issue presented on
appeal, therefore, is whether his request met any of the requirements of 20 C.F.R. § 10.606(b)(2),
thereby requiring OWCP to reopen his case for a merit review.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law. He did not identify a specific point of law or show how OWCP erroneously applied or
interpreted it. Appellant did not advance a relevant legal argument not previously considered by
OWCP. He simply repeated his claim that his bilateral cubital tunnel was caused by performing
the duties of a mail handler on the truck terminal from May until June 2, 1997.
OWCP denied that claim because appellant’s physician did not show knowledge of his
work duties, did not provide a firm diagnosis of cubital tunnel syndrome for the elbows and did
not explain the relationship between any such condition and the implicated work factors. Rather
than submit a medical report from his physician addressing each of these deficiencies, appellant
submitted a routing slip releasing him from temporary limited duty to his regular job assignment,
a position description for mail handler and a functional capacity evaluation cover sheet showing
a diagnosis of bilateral carpal tunnel syndrome and providing a description of mail handler
duties. A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but the evidence appellant submitted was not pertinent or relevant. The evidence did
not come from a qualified physician and did not address the deficiencies OWCP found in its
most recent merit decision. It is appellant’s physician who must demonstrate an understanding
of the specific duties of his work duties; it is his physician who must provide a firm diagnosis of
cubital tunnel syndrome; and it is his physician who must soundly explain the relationship
between any diagnosed condition and the specific implicated work factors.

4

20 C.F.R. § 10.606.

5

Id. at § 10.607(a).

6

Id. at § 10.608.

3

Accordingly, the Board finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, did not advance a relevant legal argument not previously considered by
OWCP and did not submit relevant and pertinent new evidence not previously considered by
OWCP. Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review. The Board will
affirm OWCP’s October 5, 2011 decision denying appellant’s request.
Appellant argues the merits of his case on appeal, but the question presented to the Board
is quite narrow: whether his August 11, 2011 reconsideration request met one of the three
standards for obtaining a merit review of his case. His argument that he was released to his
regular job assignment when he was, in fact, released to work with restrictions and his argument
that his cubital tunnel syndrome was a result of performing the duties of a mail handler after
being released from limited duty and placed back on his regular job, do not address the issue on
appeal. To the extent that appellant disagrees with the Board’s prior finding that the medical
opinion evidence was insufficient to establish a diagnosed condition causally related to factors of
his federal employment, decisions and orders of the Board are final as to the subject matter
appealed. The Board’s January 21, 2009 decision became final upon the expiration of 30 days
from the date of issuance.7
CONCLUSION
The Board finds that OWCP properly denied appellant’s August 11, 2011 reconsideration
request.

7

Id. at § 501.6(d).

4

ORDER
IT IS HEREBY ORDERED THAT the October 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

